Citation Nr: 1316416	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  10-38 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for hypertensive nephrosclerosis.

2.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, claimed as depressive disorder.

3.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969 and from February 2003 to August 2003.  The Veteran also has additional service in the Army National Guard.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and January 2010 rating decisions of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).  The May 2008 rating decision continued the Veteran's 30 percent evaluation for hypertensive nephrosclerosis.  The Veteran filed a timely Notice of Disagreement with this decision in April 2009, which was erroneously considered a new claim for an increased disability evaluation.  The January 2010 rating decision again denied the Veteran's claim for an increased evaluation for hypertensive nephrosclerosis, denied the psychiatric disorder claim on the merits, and denied TDIU.

In his September 2010 Substantive Appeal (VA Form 9), the Veteran indicated that he did not want a BVA hearing, but in his narrative asked for VA examinations and concluded with "[o]therwise schedule a hearing if necessary."  The Veteran was scheduled for a hearing on November 24, 2010.  In November 2010, the Veteran submitted a request to cancel his hearing.  In his January 2011 Substantive Appeal (VA Form 9), the Veteran again indicated that he did not want a BVA hearing, but wrote "please order CP exams or schedule a hearing."  A hearing was scheduled for July 20, 2011.  In a May 2011 statement, the Veteran asked that this hearing be cancelled and his appeal be continued to the Board.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.702(e).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of service connection for an acquired psychiatric disability on a de novo basis and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertensive nephrosclerosis has resulted in hypertension, which is treated with medication, with a diastolic blood pressure of no more than 99 and recurring albuminuria.  The record does not show associated heart disease or edema.

2.  The RO denied the Veteran's claim of service connection for depressive disorder in a September 2004 rating decision; he was notified in writing of this decision and his appellate rights in an accompanying cover letter.  Although he submitted a Notice of Disagreement and was issued a Statement of the case, he did not file a substantive appeal.  Therefore, he did not perfect his appeal.

3.  The evidence received since the September 2004 decision raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for hypertensive nephrosclerosis, have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101-7507 (2012).

2.  The September 2004 rating decision denying service connection for depressive disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).

3.  New and material evidence has been received with respect to the claim of service connection for an acquired psychiatric disability and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, such as the psychiatric disability claim, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.

In a claim for increase, such as the hypertensive nephrosclerosis claim, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in June 2009 that provided information as to what evidence was required to reopen the psychiatric disability claim.  Additionally, this letter explained the type of evidence necessary to substantiate the underlying claim, the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  With regard to the increased rating claim, the Veteran received an April 2008 letter that informed him of the type of evidence needed to substantiate the claim and provided general notice regarding how disability ratings and effective dates are assigned.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating - Hypertensive Nephrosclerosis

The Veteran was originally service connected for essential hypertension with proteinuria in a September 2004 rating decision.  At that time, this disability was evaluated under Diagnostic Code 7101 as 10 percent disabling, effective August 26, 2003.  See 38 C.F.R. § 4.104.  In an April 2005 rating decision, this disability was recharacterized as hypertensive nephrosclerosis and the evaluation was increased to 30 percent, effective February 8, 2005, under hyphenated Diagnostic Code 7101-7507.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

In a May 2008 rating decision, the 30 percent evaluation was continued for hypertensive nephrosclerosis.  The Veteran has perfected his appeal with regard to this issue.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his April 2008 claim.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Under Diagnostic Code 7507, arteriolar nephrosclerosis is rated according to the predominant symptoms as renal dysfunction, hypertension, or heart disease.  38 C.F.R. § 4.115b.  As explained below, the Veteran's symptoms are predominantly hypertension and renal dysfunction.

Under Diagnostic Code 7101, hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  38 C.F.R. § 4.104.  Hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Id.  Hypertension with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id.

Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101 is noncompensably disabling.  38 C.F.R. § 4.115a.  Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent rating.  Id.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating.  Id.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg% [milligrams per 100 milliliters or mg/dL]; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent rating.  Id.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN [blood urea nitrogen] more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  Id.

The Veteran underwent a VA examination in April 2008.  At that time, the Veteran's symptoms included weakness, nocturia, dribbling, weakness or intermittent stream of urine, a history of renal failure that did not require hospitalization, erectile dysfunction, and cardiovascular symptoms (dyspnea on moderate exertion, angina, and dizziness).  His blood pressure was 157/93.  There was no peripheral edema.  Urinalysis found protein 30 mg/dL (proteinuria).  Microalbumin was 170 mg/dL.

The Veteran suffered an allergic reaction with  acute renal failure in November 2008.  At that time, he was found to have hypotension and angioedema.

The Veteran underwent another VA examination in August 2009.  At that time, the Veteran reported a history of renal failure that did not require dialysis.  He denied cardiovascular symptoms.  His blood pressure was 163/99.  There was no peripheral edema.  Urinalysis found albumin (4.1 g/dL).  BUN was 16.9 mg/dL and creatinine was 10.2 mg/dL.  The examiner found that this disability did not render the Veteran unemployable.

In September 2011, the Veteran underwent a third VA examination in conjunction with this disability.  At that time, the Veteran's blood pressure was measured at 192/97.  He was on blood pressure medication and reported fluctuation of his blood pressure.  His BUN and creatinine levels were normal and there was no albumin found in his urine.

Treatment records from this period show elevated blood pressure with a diastolic pressure of no more than the 99 recorded at the time of the August 2009 VA examination.  The Veteran was on medication to control his blood pressure throughout this period.  Urinalysis reports show the presence of albumin.  See e.g., Lab Reports dated September 2007, November 2007, and February 2008.  No edema has been associated with this disability.  Likewise, this disability has not been associated with heart disease.

Based on the above, the Veteran's hypertensive nephrosclerosis most nearly approximates the criteria for the current 30 percent evaluation.  The Veteran's hypertension symptoms, which consist of continuous medication and a diastolic blood pressure under 110, warrants no more than a 10 percent evaluation under Diagnostic Code 7101.  See 38 C.F.R. § 4.104.  The next higher evaluation of 20 percent under that rating criteria requires a diastolic blood pressure of 110 or more, which is not shown.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Likewise, a 40 percent evaluation requires a diastolic blood pressure of 120 or more.  Id.  The Veteran's additional symptoms of renal dysfunction with recurring albuminuria, coupled with the degree of hypertension shown is sufficient to warrant a 30 percent evaluation.  See 38 C.F.R. § 4. 115a.  The next higher evaluation under that code, however, requires additional symptoms of edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  Id.  None of these symptoms have been noted in the medical records.  While the April 2008 VA examination notes some cardiovascular symptoms, the record as a whole does not show that the Veteran's symptoms of hypertensive nephrosclerosis are predominately those of heart disease.  As such, a higher evaluation based on cardiovascular symptoms is not warranted.  Thus, the preponderance of the evidence is against a rating higher than 30 percent rating for the Veteran's hypertensive nephrosclerosis.  38 C.F.R. § 4.7.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, including additional symptoms of renal failure or heart disease, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, which is characterized by hypertension and renal dysfunction as evidenced by the irregular urinalysis findings.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

New and Material Evidence - Acquired Psychiatric Disability

The Veteran was previously denied service connection for major depression (claimed as nervous condition) in September 1998 on the basis that it was not well-grounded claim.  This claim was reconsidered after the enactment of the VCAA and was again denied in a July 2001 rating decision.

As noted above, the Veteran was recalled to active duty in February 2003.  In October 2003, the Veteran filed a claim for a mental condition relating to his recent deployment.  This claim was denied in a September 2004 rating decision.  The Veteran filed a Notice of Disagreement with this decision, but failed to perfect his appeal when he did not file a substantive appeal after receipt of the November 2005 Statement of the Case.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  Thus, the September 2004 rating decision is deemed final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran filed a new claim in April 2009.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the September 2004 rating decision, the evidence of record did not include evidence of a causal nexus between a current disability and military service.

Evidence received since the last prior denial includes a private medical opinion, stating that it was more probable than not that the Veteran's nervous condition was secondary to his service connected physical condition.  See Private Opinion dated April 2009.  As such, new and material evidence has been received that relates to an unestablished fact, to wit a causal nexus between the current disability and a service connected disability, and may provide a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. 110.  Thus, the Board finds that the criteria for reopening the Veteran's claim of service connection for an acquired psychiatric disability have been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

An evaluation in excess of 30 percent for hypertensive nephrosclerosis is denied.

New and material evidence having been received, the claim of service connection for an acquired psychiatric disability is reopened.


REMAND

Acquired Psychiatric Disability

Generally, a veteran is presumed to be in sound condition except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  The term "noted" refers only to conditions recorded within the examination reports and not the history provided by the Veteran at that time.  See 38 C.F.R. § 3.304(b)(1).  Although his service treatment records, specifically his Reports of Medical History, show the Veteran's repeated complaints of a history of nervous trouble and/or depression, the record consistently shows no psychiatric abnormality found upon examination.  See e.g., July 1966, February 1969, August 1994, and December 2000 Reports of Medical History and examinations.  In order to rebut the presumption of soundness, the record must contain clear and unmistakable evidence that the Veteran's acquired psychiatric disability pre-existed his active duty service and clear and unmistakable evidence indicating it was not aggravated during or by his service beyond its natural progression.  38 C.F.R. § 3.304(b).

The Veteran was diagnosed with depressive disorder in a December 2003 VA examination.  The examiner was unable to review the claims folder in conjunction with that opinion and, as such, he relied on the Veteran's subjective history in formulating his opinion that the onset of the Veteran's depressive disorder was while he was on active duty and was transferred to Kuwait by ship.  In an April 2004 addendum opinion, after review of the record, this examiner stated that the onset of the Veteran's depressive disorder predated his period of active duty service from February 2003 to August 2003 and was not the result of active service.  Thus, this examiner implicitly found that the Veteran's acquired psychiatric disability pre-existed his most recent period of active duty service without regard to the strict requirements for rebutting the presumption of soundness.

In October 2009, the Veteran underwent another VA examination, which provided a negative opinion on the issue of secondary service connection, but did not address whether the Veteran's acquired psychiatric disability pre-existed his most recent period of active duty service.

Based on the above, it is necessary to obtain a medical evaluation that specifically addresses the issues of whether the Veteran's acquired psychiatric disability pre-existed his February 2003 to August 2003 period of active duty service and, if so, whether such a disability was aggravated by that service.

The examiner is also asked to provide an opinion as to whether the symptoms described by the Veteran in his post-deployment Report of Medical Assessment are related to his current acquired psychiatric disability.

TDIU

A decision of the acquired psychiatric disability claim would have a "significant impact" upon the Veteran's claim for TDIU.  That impact in turn could render any review of the decision on the TDIU claim meaningless and a waste of appellate resources.  Therefore, these claims are inextricably intertwined and the TDIU claim must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the psychiatrist who conducted the October 2009 VA examination for the purpose of obtaining an addendum opinion.  If she is unavailable, another qualified mental health professional may review the record and provide the necessary opinions.  If necessary, schedule the Veteran for a VA mental health examination.  This examiner should specifically address the following questions:

a.  Is there clear and unmistakable evidence that the Veteran's acquired psychiatric disability pre-existed his active duty service from February 2003 to August 2003?

b.  If so, is there clear and unmistakable evidence that his acquired psychiatric disability was not aggravated beyond the natural progression by his active duty service from February 2003 to August 2003?

c.  Is it at least as likely as not that the Veteran's current acquired psychiatric disability is related to the psychiatric symptoms the Veteran described in his July 2003 post-deployment Report of Medical Assessment?

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner must provide a rationale for each opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Thereafter, readjudicate the Veteran's claims.  If any of the benefits sought are not granted, issue a supplemental statement of the case and give the Veteran opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


